JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. R. 36(b). The defendants’ argument regarding the application of U.S.S.G. § 3A1.1 is waived. See, e.g., Consol. Edison Co. of N.Y., Inc. v. FERC, 347 F.3d 964, 970 (D.C.Cir.2003) (finding an argument waived where its proponent “failed to develop it fully until its reply brief’). The defendants seeking to vacate their guilty pleas have not shown that the error at the plea colloquy affected their substantial rights. See United States v. Dominguez Benitez, 542 U.S. 74, 83, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004). As to all the defendants’ other contentions, we see no error. Therefore, it is
ORDERED and ADJUDGED that the judgments of the District Court are affirmed.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed R.App. P. 41(b); D.C. Cir. R. 41.